Citation Nr: 0629578	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had unverified service from August 1994 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of December 2003.  This 
matter was originally on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence fails to show that the veteran has a 
current back disorder related to an incident in service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and the Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
response to the Board's remand of December 2003, the Appeals 
Management Center (AMC) provided the veteran with 
correspondence dated in January 2004 in which the AMC advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
AMC advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The AMC requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In regard to VA's duty to assist, the AMC obtained the 
veteran's service medical records and provided the veteran 
with a VA examination for the purpose of obtaining an opinion 
regarding a nexus between a back disability and service.  The 
AMC also attempted to obtain all private medical records that 
the veteran requested.  At the veteran's request, the AMC 
requested medical records from Dr. M.S. in correspondence 
dated in March 2005 and June 2005.  In a response dated in 
June 2005, Dr. M.S. explained that he sold his practice to 
another doctor and that records should be requested from him.  
In correspondence dated in August 2005 and November 2005, the 
AMC requested from the veteran an Authorization and Consent 
to Release Information so that AMC could request the records 
from the other doctor.  The veteran failed to respond and the 
AMC was unable to obtain the requested records.  In a 
Supplemental Statement of the Case (SSOC) notice response, 
dated in March 2006, the veteran stated that he had no other 
information to submit and requested that the case be returned 
to the Board for appellate consideration.

The Board finds that the AMC has provided proper notification 
and assistance to the veteran as required by the VCAA and 
Board remand of January 2001.  No further development is 
required; accordingly, the Board will proceed with appellate 
review.

Evidence

In the veteran's service medical records, a chronological 
record of medical care, dated in September 1994, showed that 
the veteran presented with back pain.  The examiner reported 
that the veteran complained of back pain over the past few 
days while working in the galley.  The examiner reported that 
the veteran denied trauma or a specific incident that caused 
the pain.  On physical examination, it was noted that the 
veteran had slight kyphosis in the right greater than the 
left.  The examiner noted tenderness along T 8-10.  The 
examiner's impression was mechanical back strain and the 
veteran was instructed to perform physical therapy.  

In a follow up chronological record of medical care, dated in 
September 1994, the examiner noted continuing complaints of 
mild thoracic back pain.  The examiner noted mild 
scoliosis/mild kyphosis.   

In a physical therapy consultation, dated in September 1994, 
it was noted that the veteran had a thoracic strain with no 
neurological symptoms or history of trauma.  

In a report of medical history prepared for the veteran's 
separation examination, dated in August 1996, the veteran 
noted recurrent back pain.  In the separation examination 
report, no spinal abnormalities were noted.

In a VA examination report, dated in September 2001, Dr. S.M. 
noted the veteran's complaints of occasional muscle spasms 
and pain in the lower back for the past six or seven years 
that increased with activity.  Dr. S.M. noted the following 
medical history.  In 1994, while performing basic training, 
the veteran tripped on a pallet and fell forward with some 
back pain.  The veteran saw a doctor and was apparently 
advised about scoliosis.  Thereafter, the veteran continued 
to have pain in his lower back which, according to the 
veteran, did not exist prior to the accident.  The veteran 
denied any other injury since then.

Dr. S.M. noted the following upon conducting a physical 
examination.  Pelvis and shoulders were symmetrical.  There 
was normal lordosis of the lumbosacral spine and mild 
clinical scoliosis with convexity on the right side.  Muscle 
tone was good and there was no tenderness.  The thoracic 
spine examination revealed that it was straight with no 
spasm.  Muscle tone was good with no tenderness.  X-rays 
revealed mild scoliosis of the lumbar spine with the 
convexity on the right side.  The thoracic spine was normal 
and there was no evidence of any traumatic pathology.

Dr. S.M. concluded that there was no objective evidence of 
back strain.  There was evidence of scoliosis, which was a 
structural change.  Dr. S.M. stated that this was not related 
to the pelvis or with the history of injury to his back.

In a VA examination report, dated in February 2006, Dr. S.M. 
reported that history had been obtained by reviewing the 
claims folder and examining the veteran.  Dr. S.M. noted 
complaints of chronic pain and spasms in the upper and lower 
back.  The veteran reported that he experienced the pain for 
the past ten years.  Dr. S.M. noted the incident in 1994 that 
was documented in the service medical records.  Dr. S.M. also 
noted an incident in service where the veteran reported 
experiencing back pain while aboard a ship.  The veteran 
reportedly saw a doctor on that occasion as well.

In the report, Dr. S.M. noted that a physical examination 
revealed the following findings.  The veteran's posture was 
normal.  The thoracic spine was vertically aligned with no 
scoliosis, but with mild kyphosis.  Muscle tone was good and 
there were no spasms or tenderness.  A lower back examination 
revealed normal lumbar lordosis and a symmetrical pelvis with 
good muscle tone.  There was no clinical evidence of 
scoliosis except very mild changes in the upper lumbar area.  

Neurologic examination showed both lower limbs to be negative 
for any deficiency.  Reflexes were equal on both sides, 
strength was normal, and straight-leg raising was negative.  

X-rays of the thoracic spine revealed mild kyphosis and no 
evidence of scoliosis.  X-rays of the lumbosacral spine 
revealed minimal scoliosis in the upper lumbar area; 
otherwise, x-rays were unremarkable.

Dr. S.M.'s diagnosis was chronic lumbar strain with mild 
upper lumbar scoliosis and minimal thoracic (dorsal) 
kyphosis.  Dr. S.M. stated that in his opinion, the veteran's 
current back conditions were not related to his military 
service.  Dr. S.M. explained that he reviewed the claims 
file, including previous VA examination reports and service 
medical records.  Dr. S.M. explained that the rationale for 
his opinion was that there was no evidence of muscle atrophy, 
spasm, or disease manifestations of the skin.  The in-service 
incident that the veteran reported occurred more than ten 
years ago and x-rays failed to reveal any traumatic changes.  
The minimal scoliosis and kyphosis were structural, and there 
were no skeletal changes related to any trauma.  Finally, Dr. 
S.M. noted, there was only one entry in the claims folder 
about the veteran's back condition.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110  (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

Service connection cannot be granted because the medical 
evidence does not relate any back disorder to an incident in 
service.  In service, the veteran complained of back pain in 
the thoracic area, but currently there is no objective 
evidence of injury or strain in that area.  Instead, it 
appears that the in-service thoracic strain was acute and 
transitory and is no longer symptomatic.  The only objective 
evidence of current abnormalities are the findings of 
kyphosis and lordosis.  These findings cannot be the basis 
for service connection because, as Dr. S.M. stated in both of 
his reports, these findings were due to a structural change 
and are not related to trauma.  Service connection must be 
denied for a back disability.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


